DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 are canceled.
Claims 4-23 are pending.

Election/Restriction
Claim(s) 4 is/are generic to the following disclosed patentably distinct species:
Species A:  Fig. 1A-2D
Species B: Fig. 3A-3B
Species C:  Fig. 4A-4B
Species D: Fig. 5A-5B
Species E:  Fig. 6A-6B
Species F:  Fig. 7
Species G:  Fig. 8A-8c
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species contain patentably distinct features that would require a different search strategy or a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) including different text searches and/or the prior art applicable to one species would not likely be applicable to another species.  This is a serious burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with M. Williams on 1/19/22 a provisional election was made without traverse to prosecute the invention of Species A, claims 4-12, 20-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-12, 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,012,023. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 4 of the pending application and claim 1 of ‘023, each discloses a stabilization assembly, a shaft, a foot, mounting hardware (in the form of a nut and plate in ‘023), and a solar panel (a solar panel array in ‘023).  
Re claim 5 of the pending application and claim 1 of ‘023, each discloses a nut and a snap plate.  
Re claim 6 of the pending application and claim 1 of ‘023, each discloses a solar panel coupling, flange and first hole.  
Re claim 7 of the pending application and claim 2 of ‘023,
Re claim 8 of the pending application and claim 3 of ‘023, each discloses a loaded engagement.  
Re claim 9 of the pending application and claim 4 of ‘023, each discloses a the coupling configured to support a solar panel and an item.
Re claim 10 of the pending application and claim 5 of ‘023, each discloses a nut alignable with a second hole.
Re claim 11 of the pending application and claim 5 of ‘023, each discloses a nut accessible through the second hole.  
Re claim 12 of the pending application and claim 1 of ‘023, each discloses a solar panel coupling, snap plate and a nut.  
Re claim 20 of the pending application and claim 1 of ‘023, each discloses a stabilization assembly, a shaft, foot, plate and a nut.
Re claim 21 of the pending application and claim 2 of ‘023, each discloses a configuration to stabilize a solar panel.  
Re claim 22 of the pending application and claim 3 of ‘023, each discloses a loaded engagement.  
Re claim 23 of the pending application and claim 7 of ‘023, each discloses a stabilization assembly, an item, a solar panel, a coupling, a channel, first hole, bottom portion, foot, retention plate, deformable arms, a leveling element, and a flange.  

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites, “the solar being adjustable” in the last line.  It appears this language is intended to recite, “the solar panel being adjustable.”  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  Claim 23 recites, “that configured to removably installable” in the second to last clause.  It appears this language is intended to recite, “that are configured to be removably installable.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 20, claim 20 recites, “a foot” in line 5.  A foot is previously introduced, and thus, it is unclear if this is the same foot or a different foot.  It appears this language is intended to recite, “the foot” and will be interpreted as such. 

Re claim 21, claim 21 recites, “a solar panel coupling.” A solar panel coupling is previously introduced in claim 20, and thus, it is unclear if this is the same solar panel coupling or a different solar panel coupling.  It appears this language is intended to recite, “the solar panel coupling” and will be interpreted as such. 
Re claim 22, claim 22 recites “the coupling” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the solar panel coupling” and will be interpreted as such.  
Re claim 23, claim 23 recites, “a solar panel” in lien 4.  A first solar panel is previously introduced, and thus, it is unclear if this is the same solar panel or a different solar panel.  It appears this language is intended to recite, “the first solar panel” and will be interpreted as such. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claim(s) 20-22 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Braunstein et al (“Braunstein”) (US 2015/0249423 – see 61/946,459 for support).
Re claim 20, Braunstein discloses a stabilization assembly (Fig. 5), comprising:
a shaft (104); 
a foot (122) operatively coupled to the shaft (104); 
a plate (103) disposed around the shaft (104) and retaining the shaft (104); and 
a nut (109) disposed on the shaft (104) and engageable to raise and lower a foot (122), wherein the stabilization assembly (Fig. 5) is installed in a solar panel coupling (117) and the foot (122) is driven to engagement with a roof surface (102) in response to the coupling (117) being installed on the roof surface (102).
Re claim 21, Braunstein discloses the stabilization assembly of claim 20, wherein the stabilization assembly (Fig. 5) is configured to stabilize a solar panel coupling (117) in a solar panel installation (Fig. 1).
Re claim 22, Braunstein discloses the stabilization assembly of claim 20, wherein at least one of the shaft (104) and foot (122) are configured to create a loaded engagement between the coupling (117) and the roof surface (102) in response to being installed on the roof surface (102, via threading).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al (“Meine”) (US 2014/0010616) in view of Danning (US 2013/0340358).
Re claim 4, Meine discloses a stabilization assembly (Fig. 3, Fig. 5), comprising:
a shaft (110); 
a foot (120) coupled to the shaft (100) and configured to engage a roof surface (surface of 500); 
mounting hardware (200, 300, 500) coupled to the shaft (110), wherein a distance between the mounting hardware (200, 300, 500) and the foot (120) is adjustable by translating the hardware (200, 300, 500) along the shaft (110, via the threading in [0023]); and 
a distance between the foot (120) and the solar (as modified below) being adjustable (via threads of 110) by translating the hardware (200, 300, 500) along the shaft (110),
but fails to disclose a solar panel coupled to the mounting hardware (though feature 600 is a “solar panel mounting rail”). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Meine with a solar panel coupled to the mounting hardware as disclosed by Danning (as this is the intention of Meine, even though Meine fails to make explicit a solar panel), in order to convert light into electricity ([0044]).  
Re claim 5, Meine as modified discloses the stabilization assembly of claim 4, wherein the mounting hardware (200, 300, 500) comprises: a nut (300) having a flange (washer below 300) and disposed on the shaft (110); and a snap plate (200) disposed on the shaft (110) between (Fig. 3) the foot (120) and the nut (300).

Claim(s) 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al (“Meine”) (US 2014/0010616) in view of Danning (US 2013/0340358) and Kmita et al (“Kmita”) (US 2011/0138585).
Re claim 6, Meine as modified discloses the stabilization assembly of claim 5, comprising: a solar panel coupling (500) comprising a top portion (top of 500) and a bottom portion (bottom of 500), the solar panel coupling (500) is configured to support a solar panel (500 is capable of supporting a solar panel, as it supports solar panel mounting rails 400/600),
but fails to disclose the bottom portion defining a first opening, wherein the flange disposed between the solar panel coupling and the snap plate to change a position of 
However, Danning discloses the bottom portion (Fig. 2, bottom of 54) defining a first opening (into which 114 extends), wherein the shaft (112/114) is installable through a first hole (bottom of the opening into which 114 extends) defined in the solar panel coupling (54).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Meine with the bottom portion defining a first opening, wherein the shaft is installable through a first hole defined in the solar panel coupling as disclosed by Danning in order to provide a more secure connection between the shaft and the solar panel coupling, as extending the shaft of Meine all the way through the solar panel coupling, as is shown in Danning, would provide a more rigid and secure connection.  
In addition, Kmita discloses wherein the flange (216) disposed between (Fig. 6) the solar panel coupling (204) and the snap plate (208) to change a position of the shaft (210) relative to the solar panel coupling (204).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Meine wherein the flange disposed between the solar panel coupling and the snap plate to change a position of the shaft relative to the solar panel coupling as disclosed by Kmita in order to ensure securement of the panels to the body and prevent unclamping thereof except when the barrel nut is loosened ([0007]).  In addition, such a 
Re claim 7, Meine as modified discloses the stabilization assembly of claim 6, wherein the stabilization assembly (Fig. 3, Fig. 5)  is configured to stabilize a solar panel coupling (500) to aid in installation of solar panels (as modified, and as 400/600 are solar panel mounting rails).
Re claim 8, Meine as modified discloses the stabilization assembly of claim 6, wherein at least one of the shaft (110) and foot (120) are configured to create a loaded engagement (via compression from threading) between the solar panel coupling (500) and the roof surface (500) in response to being installed on the roof surface (as modified above, when 110 is passed all the way through 500, there would be compression on 500).
Re claim 9, Meine as modified discloses the stabilization assembly of claim 6, wherein the solar panel coupling (500) is configured to support a first solar panel (on 600) and an item (on 400).
Re claim 10, Meine as modified discloses the stabilization assembly of claim 6, wherein the nut (300) is alignable with a second hole (Danning: the hole in 65) and a passage (Danning: into which 98 is inserted) defined in the solar panel coupling (Danning: 54).
Re claim 11,
Re claim 12, Meine as modified discloses the stabilization assembly of claim 4, wherein the mounting hardware (200, 300, 500) comprises: a solar panel coupling (500); a snap plate (200) configured to engage the solar panel coupling (500); and a nut (300) disposed in a channel defined by the solar panel coupling and the snap plate, wherein the nut (300) is threaded onto the shaft (110),
but fails to disclose the nut disposed in a channel defined by the solar panel coupling and the snap plate.  
However, Kmita discloses a nut (212) disposed in a channel (between 204 and 200) defined by the solar panel coupling (204) and the snap plate (200).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the stabilization assembly of Meine with a nut disposed in a channel defined by the solar panel coupling and the snap plate as disclosed by Kmita in order to ensure securement of the panels to the body and prevent unclamping thereof except when the barrel nut is loosened ([0007]).  

Allowable Subject Matter
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635